Citation Nr: 1709069	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  10-26 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel





INTRODUCTION

The Veteran has active duty service in the United States Army from August 1994 to November 1997, with additional periods of active duty for training (ACDUTRA) in September 2000, November 2000, September 2003, April 2004, May 2005, July 2006, and August 2006.  The Veteran also had periods of inactive duty for training (INACDUTRA) while a member of the Reserves from June 2000 to March 2008.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this issue in May 2015 and July 2016.


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran's diabetes mellitus is related to military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in January 2008.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, the Veteran was offered an opportunity to provide more evidence of treatment, and a VA examination and opinion were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Service connection may additionally be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability such as diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that she developed diabetes mellitus during her active service, resulting in her current diabetes disability.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with diabetes mellitus.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service records include a January 1995 Job-Related Medical Surveillance form which noted the Veteran's report that she was diagnosed with non-insulin dependent diabetes at age 20.  The Board notes the Veteran turned 20 in February 1994, before she entered active duty in August 1994.  A November 2005 Annual Medical Certificate notes type II diabetes mellitus diagnosed in August 2005.  An August 2006 Annual Medial Certificate indicates type II diabetes mellitus was diagnosed in 2005.  An October 2007 Medical Processing Checklist notes type II diabetes mellitus was diagnosed 3 years prior.  

In September 2016 the Veteran underwent VA examination pursuant to the Board's July 2016 remand directive.  At the time the Veteran reported being diagnosed with diabetes mellitus at age 20 while she was on active duty.  The VA examiner opined that it was less likely than not that the Veteran's diabetes was incurred in or caused by an in-service injury, event, or illness.  In making this determination the VA examiner reviewed the examination findings and treatment records, and indicated that there was no corroborating evidence to suggest that the Veteran's diabetes mellitus occurred during active duty service from August 1994 to November 1997.  The VA examiner noted there was no diagnosis of diabetes mellitus throughout service, and that the earliest diagnosis was from 2004, seven years after discharge from service.  The VA examiner acknowledged that the Veteran's 1995 service treatment record indicating that the Veteran was diagnosed as a non-insulin dependent diabetic at age 20, but indicated that the service treatment note did not note the exact date of diagnosis which would have been essential for a nexus.  In addition, the examiner found it significant that the evidence did not continue to reveal a diagnosis of diabetes mellitus during service or until 2004.  

Although the Veteran has a current diagnosis of diabetes mellitus, the evidence is against a finding that diabetes began during a period of active duty or ACDUTRA or is otherwise related to military service.  During service, the Veteran reported being diagnosed with diabetes at age 20.  However, the Veteran turned 20 prior to entering service.  While she entered service at age 20, there is no medical evidence showing a diagnosis of or treatment for diabetes during service.  In fact, the preponderance of the evidence indicates that the Veteran was first diagnosed with diabetes in 2005.  As to date of diagnosis, the Board finds the November 2005 report of a diagnosis of type II diabetes mellitus in August 2005 to be the most probative as it is most contemporaneous with the period at issue.  Onset around that date is consistent with the medical certifications and medical processing checklist from around that time frame.  This is also consistent with the September 2016 medical opinion.  The Veteran was not on active duty or a period of ACDUTRA in August 2005, nor does the evidence indicate that diabetes mellitus is otherwise related to the Veteran's military service.  The Veteran was given the opportunity to provide more evidence to support her claim, but other than the 1995 service treatment record, the available evidence is negative to her claim.  

The Board recognizes that the Veteran was a medical specialist during service and has had some medical training.  However, it is not shown that she has any specialized knowledge regarding diabetes.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  Here, the Board finds the Veteran is not competent to provide an in-service diagnosis of diabetes mellitus.  Even if she was competent to provide such diagnosis, the Board affords the September 2016 medical opinion more probative weight as it was prepared after a complete review of the record, to include the absence of complaints or treatment for diabetes until 2004 or 2005, is supported by the other evidence of record, and includes a rationale for the opinion reached, as opposed to what appears to be the report of medical history from service.  

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However in this case the preponderance of the evidence is against the Veteran's claim.  Therefore, this doctrine is not for application and the claim must be denied.


ORDER

Entitlement to service connection for diabetes mellitus is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


